DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 3, 7, 10, 12 – 15, and 19 – 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyashita (US 5,412,217; previously cited for the parent case 15/155,056).
With respect to independent claims 1, 12 and 19 and dependent claim 20, in Fig. 1 Miyashita teaches a system comprising: 
a conveyor on-line as disclosed in column 1, line 32  apparatus configured for conveying a material 20; 
a water content measurement 29+28 system positioned about the conveyor apparatus for detecting water content in the material; 
a dimension characteristic measurement system 30+27 for detecting one or more dimension characteristics of the material; and 
a computer device CPU configured to manipulate data received from the water content measurement system and the dimension characteristic measurement system to determine a water content of the material. 
With respect to dependent claims 2 and 13, in column 1, lines 42 – 45 Miyashita teaches wherein the water content measurement system and the dimension characteristic measurement system are spaced-apart about the conveyor apparatus to eliminate cross-talk therebetween. 
With respect to dependent claim 3, in Fig. 1 Miyashita teaches wherein the water content measurement system comprises a neutron source spaced-apart from one side of the conveyor apparatus and neutron detector spaced-apart from an opposing side of the conveyor. 
With respect to dependent claims 7 and 10, and 14, in Fig. 1 Miyashita teaches wherein the gamma-ray source is Cs-137 and the gamma-ray detector is a scintillation detector and wherein the dimension characteristic measurement system uses one of acoustics, ultrasonic, structured light, lasers, optics, radar, gamma ray, and combinations thereof methods for determining one of more dimension characteristics.
With respect to dependent claim 15, see Fig. 1 of Miyashita et al.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 – 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyashita, and further in view of Sowerby (US 4,884,288; previously cited for the parent case 15/155,056).
The teaching of Miyashita has been discussed above.
With respect to dependent claim 4, Miyashita teaches wherein the neutron source is Cf-252, but is silent with the neutron detector is a He-3 neutron detector. 
Sowerby is a pertinent art, teaching a conveyor 12, a neutron source 13, and a gamma-ray source 14. And  in Fig. 1 Sowerby teaches He-3 Detector. In view of Sowerby, it would have been obvious to a person having ordinary skill art at the time of the claimed invention was made to modify the teaching of Miyashita in order to detect neutrons with a known neutron detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. Helium-3 detector is beneficial for ordinary artisans who would want to detect relatively low moisture ranges in desired sample using a neutron source (see Table 1 of Sowerby).
With respect to dependent claims 5 and 16,  Miyashita teaches measuring a density of sample, but is silent with wherein the dimension characteristic measurement system is configured to determine one of a height and mass thickness of the material. 
Sowerby teaches measuring thickness x  of a sample. In view of Sowerby, it would have been obvious to a person having ordinary skill art at the time of the claimed invention was made to modify the teaching of Miyashita in order to calculate a desired dimension of a sample with a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claim 6, when modified by Sowerby Miyashita modified by Sowerby teaches wherein the dimension characteristic measurement system comprises a gamma-ray source spaced-apart from one side of the conveyor apparatus and a gamma-ray detector spaced-apart from an opposing side of the conveyor apparatus as seen in Fig. 1 of Miyashita et al. and is configured for detecting a mass thickness.
Claims 8 – 9, 11, and 17 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyashita in view of MacDonald (US 3,148,971).
The teaching of Miyashita has been discussed above.
With respect to dependent claim 8, Miyashita is silent with wherein the water content measurement system is positioned downstream of the dimension measurement system. 
Miyashita teaches the water content measurement system and  the dimension measurement system.  Ordinary artisans have a choice to put any of the systems in downstream of the other. In view of this, claim 8 is determined to be obvious.
In addition, MacDonald is a pertinent art, teaching a conveyor in Fig. 1 with a radiation source 23 and detector 25 in order to control water content in a sinter mix with a feedback loop and teaches wherein the water content measurement system is positioned downstream of the dimension measurement system. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Miyashita in order to have a feedback system in order to control water content in a desired sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 9 and 17, Miyashita is silent with wherein the material is one of a concrete, bituminous mixture, sand, aggregate, concrete additives, water or a combination thereof. However, Miyashita teaches coke as an object in column 1, line 27 and Miyashita teaches their technique can be applied in general field of industry. In view of this, claim 9 is determined to be obvious. Also, any sample cannot carry any patentability. In column 1, lines 18 – 20 MacDonald teaches aggregate. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Miyashita modified by MacDonald in order to control water content in a desired sample. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 11 and 18, Miyashita is silent with wherein the computer device is further configured to: determine whether the water content characteristic is within an acceptable range; and provide adjustments to water input of the material based on the determination. 
In Fig. 2 MacDonald teaches a water content control system with ratio controller 33 in order to have correct ratio of water to sinter for attaining desired moisture content (see Column 5, line 50 – column 6, line 16 of MacDonlad).  In view of this, it would have been obvious to a person having ordinary skill art at the time of the claimed invention was made to modify the teaching of Miyashita in order to control water content in a desired sample. Such a feedback system taught by Anderson would be beneficial for ordinary artisan when a desired system wants to control a parameter in a fabrication process. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884


/KIHO KIM/
Primary Examiner, Art Unit 2884